Citation Nr: 0840750	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastric adenocarcinoma 
with splenectomy, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for gastric adenocarcinoma, claimed as a result of 
exposure to ionizing radiation.  This case was previously 
before the Board in November 2005, at which time it was 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

The Board observes that the issue of entitlement to service 
connection for skin cancer was also remanded in the November 
2005 decision.  Based on the receipt of additional evidence, 
the RO, by rating action dated in June 2008, granted service 
connection for skin cancer, including basal cell carcinoma of 
the right orbital area, and actinic keratoses of the left ear 
and face.  Inasmuch as this represents a complete grant of 
the benefit sought on appeal, this decision is limited to the 
issue set forth on the previous page.

In an informal hearing presentation dated November 2008, the 
veteran's representative appears to be disagreeing with the 
evaluation assigned for the service-connected skin cancer.  
Since this matter was not developed or certified for appeal, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of gastric cancer.

2.  Stomach cancer was initially demonstrated many years 
after service, and there is no competent medical evidence to 
link it to service, to include exposure to ionizing 
radiation.


CONCLUSION OF LAW

Stomach cancer with splenectomy was not incurred in or 
aggravated by active service; nor may adenocarcinoma be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a May 2002 letter, issued prior to the decision on appeal, 
and in November 2003, and January and November 2006 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  A June 2006 
letter advised the veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and 
information from the Defense Threat Reduction Agency (DTRA).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As noted in the November 2005 remand, the veteran's service 
treatment records are incomplete, and the veteran's file has 
been rebuilt.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The United States Court of Appeals for Veterans Claims has 
noted that when "VA is unable to locate a claimant's 
records, it should advise him to submit alternative forms of 
evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources.  
Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see 
also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The 
Board observes that in a May 2003 letter, the veteran was 
advised that his claims folder was in the process of being 
rebuilt, and that he should provide the VA copies of any 
documents, correspondence, rating decisions and military 
service and medical records.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
after December 31, 1946, and carcinoma becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for disability based on exposure to 
ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service-connected when they occur in 
"radiation-exposed veterans." 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  This category of "radiation-exposed 
veterans includes those veterans who participated in a 
"radiation-risk activity."  Such activities include 
participation during the official operational period of an 
atmospheric nuclear test or the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, 
provided that certain conditions are met, pursuant to 38 
C.F.R. § 3.311.  To consider a claim under § 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulation. 
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311. 38 
C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that may 
be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence of record.  
During the hearing before the undersigned, the veteran 
testified that he was exposed to ionizing radiation while on 
the Marshall Islands.  He claims that he was downwind from 
where nuclear testing occurred.  He reported that he could 
see the flash from the explosion.  

The veteran was hospitalized in a private facility in October 
1991.  He presented to the emergency room with complaints of 
left-sided chest pain.  Upon evaluation, it was noted that 
his hemoglobin was 6.1 and hematocrit was 20.7, and he was 
admitted to the hospital.  Since he had no chest pain or 
chest discomfort to suggest angina, an endoscopy was 
performed, and it revealed a large gastric ulceration.  A 
biopsy was compatible with moderate to poorly differentiated 
infiltrating adenocarcinoma of intestinal type.  The 
diagnosis was upper gastrointestinal series bleed, secondary 
to adenocarcinoma of the stomach.  

Private medical records disclose that when the veteran was 
seen in July 1992, it was indicated that a 90 percent 
gastrectomy and splenectomy with removal of accessory spleen 
was performed in November 1991.  The veteran subsequently 
underwent chemotherapy.

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records and 
information obtained from the DTRA.  Initially, the Board 
notes that the service treatment records are negative for 
complaints or findings pertaining to gastrointestinal 
symptoms (other than those associated with the veteran's 
service-connected hepatitis), or cancer.  As noted above, the 
initial clinical evidence of carcinoma was in 1991, more than 
34 years following the veteran's discharge from service.  

Following a request for information concerning the veteran's 
occupational radiation exposure, the DTRA responded in 
February 2003.  It noted that the veteran's service record 
showed that following the completion of basic training, he 
was transferred to the U.S. Naval Mobile Construction 
Battalion 11 (MCB 11), then located at Subic Bay, Philippine 
Islands, and he reported for duty at that location in 
December 1953.  Operation Castle was a series of six nuclear 
weapons tests conducted at the Pacific Proving Ground from 
March 1, 1954, through March 14, 1954.  It was reported that 
the veteran was at Subic Bay during Operation Castle.  He was 
transferred to the Naval Receiving Station, San Francisco, 
California on July 27, 1954, and rejoined MCB 11 on February 
2, 1955.  Navy historical records indicated that MCB 11 
relocated to the Naval Station, Kwajalein Atoll, Marshall 
Islands for duty on November 8, 1955, and the veteran 
remained with this unit until May 2, 1956, when he was 
transferred to U.S. Naval Auxiliary Air Station, Kingsville, 
Texas.  The DTRA pointed out no U.S. atmospheric nuclear 
tests were conducted at the Pacific Proving Ground during the 
veteran's assignment at Kwajalein.  Finally, it was noted 
that after a careful search of available dosimetry data, no 
record of exposure for the veteran was found.

Thus, the evidence establishes that the veteran did not 
participate in a radiation-risk activity, nor is there any 
objective evidence that the veteran was exposed to ionizing 
radiation during service.  Finally, although he has claimed 
that he was informed by a physician that his stomach cancer 
was due to his exposure to radiation, the veteran was 
requested to furnish additional information so that an 
attempt could be made to contact the doctor for evidence to 
support that assertion.  The veteran has failed to provide 
the requested information.  The fact remains that the 
veteran's stomach cancer was initially documented many years 
after service, there is no evidence of radiation exposure, 
and there is no competent medical evidence linking the 
veteran's cancer to any incident of service.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
gastric adenocarcinoma with splenectomy.  


ORDER

Service connection for gastric adenocarcinoma with 
splenectomy is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


